Citation Nr: 0001511	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-29 477	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of the exposure to chemicals.  

2.  Entitlement to an increased rating for the service-
connected residuals of a left internal carotid aneurysm, 
currently rated 20 percent disabling.  

3.  Entitlement to increased ratings for the service-
connected arthritis of multiple joints.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1935 to 
December 1937, from August 1938 to August 1941, from October 
1941 to February 1945 and from September 1949 to January 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 and subsequent rating decisions 
by the RO.  



FINDING OF FACT

The veteran has presented evidence to show that his claim of 
service connection for the residuals of the exposure to 
chemicals is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for the residuals of the exposure to 
chemicals.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran's contends that he has current medical problems 
resulting from the exposure to chemicals in service.  

The Board notes that the record contains numerous statements 
attesting to the fact that the veteran had handled many 
chemical agents during his extensive period of active 
service.  

The Board also notes that D. James McKay, M.D., in a letter 
dated in October 1992, had opined that the veteran's 
inservice exposure to toxic chemicals and agents had 
contributed to his severe chronic medical illnesses.  

Hence, the veteran's claim meets the requirements set forth 
in Caluza.  Accordingly, the Board finds the veteran has 
presented a well-grounded claim of service connection for the 
residuals of exposure to chemicals.  



ORDER

As the claim of service connection for the residuals of 
exposure to chemicals is well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
residuals of exposure to chemicals is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board notes that the veteran has been service connection 
for numerous disabilities and it is unclear exactly which 
current disability he is claiming is due to the exposure to 
chemicals during service.  On remand, the RO should provide 
the veteran an opportunity to identify any such claimed 
disability and the particular chemicals to which he was 
exposed during service.  The RO should schedule him for a VA 
examination in order to determine the nature and likely 
etiology any disabilities specified by the veteran to be the 
result of his exposure to chemicals in service.  

Regarding the veteran's claim's for increased ratings for 
service-connected left internal carotid aneurysm residuals 
and the arthritis of multiple joints, VA duty to assist 
includes the conduct of VA examination where the record does 
not adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In evaluating the severity of the service-connected arthritis 
of multiple joints, the examination must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of limitation of movement, 
weakened movement, excess fatigability and incoordination, as 
well as such factors during any occasional flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The VA examinations of 
record do not provide such detailed information concerning 
functional loss due to the service-connected disorder in 
order to permit the Board to consider all applicable 
regulations, including the application of DeLuca, supra.  
Accordingly, consideration should be given to DeLuca, supra, 
as deemed appropriate on VA examination.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. § 
5107, the claim on appeal is s REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed disability 
resulting from chemical exposure and the 
service-connected  left internal carotid 
aneurysm residuals and multiple joint 
arthritis since October 1999.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  The veteran should also be asked 
in this regard to identify any disability 
he believes is the result of the exposure 
to chemicals in service.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and claimed etiology of the 
claimed residuals of the exposure to 
chemicals.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  The examine should 
elicit from the veteran and record a full 
history referable to the claimed chemical 
exposure in service. Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran has current residual 
disability attributable to the claimed 
chemical exposure, as opined by Dr. 
McKay, or other related disease or injury 
which was incurred in or aggravated by 
service.  

3.  The veteran should be afforded a VA 
examination, to determine the current 
nature and severity of the service-
connected left internal carotid aneurysm 
residuals.  All special studies and tests 
should be undertaken.  The claims folder, 
should be made available to the examiner 
prior to the examination.  Detailed 
clinical findings should be recorded in 
this regard in order to facilitate rating 
of the service-connected disability.  

4.  The veteran should be scheduled for a 
VA examination in order to determine the 
current extent of the service-connected 
arthritis of multiple joints.  Any 
necessary studies should be obtained, 
including X-ray studies if indicated.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  The examiner should 
obtain a detailed history-to include a 
review of the documented clinical history 
contained in the VA claims file--
regarding any weakened movement, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the involved joint 
exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination, where appropriate.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with reference to all supporting 
evidence.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The veteran should also be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 



